DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 31 recites the limitation "the metal substrate" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the metal substrate” will be considered to mean “a metal substrate”.
Claims 32-41 depend from claim 31 and, therefore, also contain this limitation.

Claim 42 recites the limitation "the metal substrate" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the metal substrate” will be considered to mean “a metal substrate”.
Claims 43-51 depend from claim 42 and, therefore, also contain this limitation.

Claim 49 recites the limitation "the Global Extraction Test" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the Global Extraction Test” will be considered to mean “a Global Extraction Test”.

Claim 49 recites the limitation "less than 50 ppm extractables, if any, when tested pursuant to the Global Extraction Test" in lines 2-3. It is unclear what testing conditions are required by “Global Extraction Test” and, therefore, unclear what is encompassed by the limitation of the hardened continuous adherent coating comprising less than 50 ppm extractables “when tested pursuant to the Global Extraction Test". For the purposes of examination, "less than 50 ppm extractables, if any, when tested pursuant to the Global Extraction Test" will be considered to mean less than 50 ppm extractables according to at least one test.

Claim 49 recites the limitation "the Adhesion Test" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the Adhesion Test” will be considered to mean “an adhesion test”.

Claim 49 recites the limitation "an adhesion rating of 9 or 10 when tested pursuant to the Adhesion Test" in line 3. It is unclear what testing conditions are required by “the Adhesion test” and, therefore, unclear what is encompassed by the limitation of the hardened continuous adherent coating having an adhesion rating of 9 or 10 “when tested pursuant to the Adhesion test”. For the purposes of examination, any level of adhesion will be considered to have an adhesion rating of 9 or 10 when tested pursuant to the Adhesion test.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31-34, 36-38, 40-42, 44-50, 52-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niederst et al. (U.S. Patent Application Publication 2013/0206756, hereafter Niederst ‘756) in view of Handels et al. (U.S. Patent 6,342,273, hereafter Handels ‘273).
	Claims 31-32: Niederst ‘756 teaches a method of coating a metal substrate for use in metal packaging (abstract, [0002]) comprising:
	providing a powder coating composition (abstract, [0026], [0225]), wherein the powder coating composition comprises powder polymer particles (abstract, [0026], [0225]), the powder polymer particles comprising a polymer having a number average molecular weight of at least 2,000 ([0008], [0154]), wherein the particles have a size distribution with a median particle size (D50) of at least about 20 microns and less than about 60 microns ([0231]);
	directing the powder coating composition to the metal substrate (abstract, [0027], [0239]), where the metal substrate is for use in metal packaging (abstract, [0002]), and where the metal substrate has a thickness of about 0.005 inches to about 0.025 inches (about 127 to about 635 microns) ([0214]); and
	hardening the powder coating to form a continuous adherent coating on the metal substrate ([0029], [0239], [0240]), wherein the hardened coating has a thickness of about 50 to about 500 microns ([0241]).
Niederst ‘756 further teaches that the powder coating can be applied by electrostatic spraying of charged powder to the substrate ([0239]).

	With respect to claim 31, Niederst ‘756 does not explicitly teach that the particle size D50 is less than 25 microns. However, the claimed particle size D50 range of less than 25 microns is obvious over the particle size distribution D50 of at least about 20 microns and less than about 60 microns taught by Niederst ‘756 because they overlap. See MPEP 2144.05.
	With respect to claim 31, Niederst ‘756 does not explicitly teach that the hardened coating has a thickness of up to 100 microns. However, the claimed hardened coating thickness range of up to 100 microns is obvious over the hardened coating thickness of about 50 to about 500 microns taught by Niederst ‘756 because they overlap. See MPEP 2144.05.

	With respect to claim 31, Niederst ‘756 does not explicitly teach that the powder coating composition comprises magnetic carrier particles. With respect to claim 32, Niederst ‘756 does not explicitly teach that the magnetic carrier particles are not transferred to the metal substrate.
Handels ‘273 teaches a method of coating a metal substrate with a powder coating composition (abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (abstract, col 1 ln 22-29, col 2 ln 18-34). Handels ‘273 teaches that the coating composition can include magnetic carrier particles (col 2 ln 65-col 3 ln 3) where the magnetic carrier particles are not in the formed coating layer (col 12 ln 27-40) and, therefore, not transferred to the metal substrate. Handles ‘273 teaches that these magnetic carrier particles provide electrostatic charge to the coating particles (col 2 ln 65-col 3 ln 3, col 12 ln 4-24) which provides rapid coating rates while yielding high quality coating (col 2 ln 9-13, col 2 ln 29-41, col 12 ln 4-24). Both Handels ‘273 and Niederst ‘756 teach methods of coating a metal substrate with a powder coating composition (‘756, abstract, [0026], [0225]; ‘273, abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (‘756, [0239]; ‘273, abstract, col 1 ln 22-29, col 2 ln 18-34).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the magnetic carrier particles, where the magnetic carrier particles are not in the formed coating layer and, therefore, not transferred to the metal substrate taught by Handels ‘273 to the powder coating composition used in the method taught by Niederst ‘756 because these magnetic carrier particles provide electrostatic charge to the coating particles which provides rapid coating rates while yielding high quality coating, as taught by Handels ‘273.

	Claim 33: With respect to claim 33, the modified teachings of Niederst ‘756 do not explicitly teach that the magnetic carrier particles have a core comprising iron, steel, nickel, magnetite, γ-Fe2O3, or ferrites.
Handels ‘273 teaches a method of coating a metal substrate with a powder coating composition (abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (abstract, col 1 ln 22-29, col 2 ln 18-34). Handels ‘273 teaches that iron is a suitable material for the cores of the magnetic carrier particles (col 8 ln 38-42). Both Handels ‘273 and Niederst ‘756 teach methods of coating a metal substrate with a powder coating composition (‘756, abstract, [0026], [0225]; ‘273, abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (‘756, [0239]; ‘273, abstract, col 1 ln 22-29, col 2 ln 18-34).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the iron core taught by Handels ‘273 as the material of the core of the magnetic carrier particles used in the method taught by the modified teachings of Niederst ‘756 because it is a suitable material for the cores of the magnetic carrier particles, as taught by Handels ‘273. See MPEP 2144.07.

	Claim 34: With respect to claim 34, the modified teachings of Niederst ‘756 do not explicitly teach that the powder coating composition further comprises non-magnetic carrier particles.
Handels ‘273 teaches a method of coating a metal substrate with a powder coating composition (abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (abstract, col 1 ln 22-29, col 2 ln 18-34). Handels ‘273 teaches that the coating composition can include non-magnetic carrier particles (col 2 ln 65-col 3 ln 3). Handles ‘273 teaches that these non-magnetic carrier particles can provide electrostatic charge to the coating particles (col 2 ln 65-col 3 ln 3, col 12 ln 4-24) which provides rapid coating rates while yielding high quality coating (col 2 ln 9-13, col 2 ln 29-41, col 12 ln 4-24). Both Handels ‘273 and Niederst ‘756 teach methods of coating a metal substrate with a powder coating composition (‘756, abstract, [0026], [0225]; ‘273, abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (‘756, [0239]; ‘273, abstract, col 1 ln 22-29, col 2 ln 18-34).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the non-magnetic carrier particles taught by Handels ‘273 to the powder coating composition used in the method taught by Niederst ‘756 because these non-magnetic carrier particles can provide electrostatic charge to the coating particles which provides rapid coating rates while yielding high quality coating, as taught by Handels ‘273.

	Claim 36: With respect to claim 36, the modified teachings of Niederst ‘756 do not explicitly teach that the coating composition further comprises one or more charge control agents in contact with the polymer particles.
	Handels ‘273 teaches a method of coating a metal substrate with a powder coating composition (abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (abstract, col 1 ln 22-29, col 2 ln 18-34). Handels ‘273 teaches that the coating composition can include charge control materials in contact with the coating particles (col 8 ln 66-col 9 ln 4). Handels ‘273 teaches that this allows controlling of the electrical properties of the coating (col 8 ln 66-col 9 ln 4). Both Handels ‘273 and Niederst ‘756 teach methods of coating a metal substrate with a powder coating composition (‘756, abstract, [0026], [0225]; ‘273, abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (‘756, [0239]; ‘273, abstract, col 1 ln 22-29, col 2 ln 18-34).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the charge control materials in contact with the coating particles taught by Handels ‘273 to the coating composition used in the method taught by the modified teachings of Niederst ‘756 because they allow controlling of the electrical properties of the coating, as taught by Handels ‘273.

Claim 37: Niederst ‘756 teaches that the coating composition can further comprise a lubricant ([0182], [0205], [0229]).

Claim 38: With respect to claim 38, the modified teachings of Niederst ‘756 do not explicitly teach that applying the powder coating comprises feeding the powder coating to a transporter, and directing the powder coating composition from the transporter to at least a portion of the substrate by means of an electromagnetic field.
Handels ‘273 teaches a method of coating a metal substrate with a powder coating composition (abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (abstract, col 1 ln 22-29, col 2 ln 18-34). Handels ‘273 teaches that the coating can be applied by feeding the coating composition to a transporter and then applying the coating composition to substrate my means of an electric field between the transporter and the substrate (abstract). Handels ‘273 teaches that this allows coating a powder on a substrate at rapid rates while yielded a high quality coating (col 2 ln 9-13). Both Handels ‘273 and Niederst ‘756 teach methods of coating a metal substrate with a powder coating composition (‘756, abstract, [0026], [0225]; ‘273, abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (‘756, [0239]; ‘273, abstract, col 1 ln 22-29, col 2 ln 18-34).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the steps of feeding the coating composition to a transporter and then applying the coating composition to substrate my means of an electric field between the transporter and the substrate taught by Handels ‘273 as the steps of applying the powder coating in the method taught by the modified teachings of Niederst ‘756 because it allows coating a powder on a substrate at rapid rates while yielded a high quality coating, as taught by Handels ‘273.

	Claim 40: Niederst ‘756 teaches that the polymer can be a polyether polymer (abstract).
	Claim 41: Niederst ‘756 teaches that the method can further comprise forming the substrate into a metal packaging container ([0002], [0214]).

Claim 42: Niederst ‘756 teaches a method of coating a metal substrate for use in metal packaging (abstract, [0002]) comprising:
	providing a powder coating composition (abstract, [0026], [0225]), wherein the powder coating composition comprises powder polymer particles (abstract, [0026], [0225]), the powder polymer particles comprising a polymer having a number average molecular weight of at least 2,000 ([0008], [0154]), wherein the particles have a size distribution with a median particle size (D50) of at least about 20 microns and less than about 60 microns ([0231]);
	directing the powder coating composition to the metal substrate (abstract, [0027], [0239]), where the metal substrate is for use in metal packaging for food or beverage (abstract, [0002]), and where the metal substrate has a thickness of about 0.005 inches to about 0.025 inches (about 127 to about 635 microns) ([0214]); and
	hardening the powder coating to form a continuous adherent coating on the metal substrate ([0029], [0239], [0240]), wherein the hardened coating has a thickness of about 50 to about 500 microns ([0241]).
Niederst ‘756 further teaches that the powder coating can be applied by electrostatic spraying of charged powder to the substrate ([0239]).

	With respect to claim 42, Niederst ‘756 does not explicitly teach that the particle size D50 is less than 25 microns. However, the claimed particle size D50 range of less than 25 microns is obvious over the particle size distribution D50 of at least about 20 microns and less than about 60 microns taught by Niederst ‘756 because they overlap. See MPEP 2144.05.
	With respect to claim 42, Niederst ‘756 does not explicitly teach that the hardened coating has a thickness of up to 100 microns. However, the claimed hardened coating thickness range of up to 100 microns is obvious over the hardened coating thickness of about 50 to about 500 microns taught by Niederst ‘756 because they overlap. See MPEP 2144.05.

	With respect to claim 42, Niederst ‘756 does not explicitly teach that the powder coating composition comprises magnetic carrier particles, or that the magnetic carrier particles are not transferred to the metal substrate.
Handels ‘273 teaches a method of coating a metal substrate with a powder coating composition (abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (abstract, col 1 ln 22-29, col 2 ln 18-34). Handels ‘273 teaches that the coating composition can include magnetic carrier particles (col 2 ln 65-col 3 ln 3) where the magnetic carrier particles are not in the formed coating layer (col 12 ln 27-40) and, therefore, not transferred to the metal substrate. Handles ‘273 teaches that these magnetic carrier particles provide electrostatic charge to the coating particles (col 2 ln 65-col 3 ln 3, col 12 ln 4-24) which provides rapid coating rates while yielding high quality coating (col 2 ln 9-13, col 2 ln 29-41, col 12 ln 4-24). Both Handels ‘273 and Niederst ‘756 teach methods of coating a metal substrate with a powder coating composition (‘756, abstract, [0026], [0225]; ‘273, abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (‘756, [0239]; ‘273, abstract, col 1 ln 22-29, col 2 ln 18-34).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the magnetic carrier particles, where the magnetic carrier particles are not in the formed coating layer and, therefore, not transferred to the metal substrate taught by Handels ‘273 to the powder coating composition used in the method taught by Niederst ‘756 because these magnetic carrier particles provide electrostatic charge to the coating particles which provides rapid coating rates while yielding high quality coating, as taught by Handels ‘273.

Claim 44: With respect to claim 44, the modified teachings of Niederst ‘756 do not explicitly teach that the magnetic carrier particles have a core comprising iron, steel, nickel, magnetite, γ-Fe2O3, or ferrites.
Handels ‘273 teaches a method of coating a metal substrate with a powder coating composition (abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (abstract, col 1 ln 22-29, col 2 ln 18-34). Handels ‘273 teaches that iron is a suitable material for the cores of the magnetic carrier particles (col 8 ln 38-42). Both Handels ‘273 and Niederst ‘756 teach methods of coating a metal substrate with a powder coating composition (‘756, abstract, [0026], [0225]; ‘273, abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (‘756, [0239]; ‘273, abstract, col 1 ln 22-29, col 2 ln 18-34).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the iron core taught by Handels ‘273 as the material of the core of the magnetic carrier particles used in the method taught by the modified teachings of Niederst ‘756 because it is a suitable material for the cores of the magnetic carrier particles, as taught by Handels ‘273. See MPEP 2144.07.

Claim 45: With respect to claim 45, the modified teachings of Niederst ‘756 do not explicitly teach that the coating composition further comprises one or more charge control agents in contact with the polymer particles.
	Handels ‘273 teaches a method of coating a metal substrate with a powder coating composition (abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (abstract, col 1 ln 22-29, col 2 ln 18-34). Handels ‘273 teaches that the coating composition can include charge control materials in contact with the coating particles (col 8 ln 66-col 9 ln 4). Handels ‘273 teaches that this allows controlling of the electrical properties of the coating (col 8 ln 66-col 9 ln 4). Both Handels ‘273 and Niederst ‘756 teach methods of coating a metal substrate with a powder coating composition (‘756, abstract, [0026], [0225]; ‘273, abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (‘756, [0239]; ‘273, abstract, col 1 ln 22-29, col 2 ln 18-34).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the charge control materials in contact with the coating particles taught by Handels ‘273 to the coating composition used in the method taught by the modified teachings of Niederst ‘756 because they allow controlling of the electrical properties of the coating, as taught by Handels ‘273.

Claim 46: Niederst ‘756 teaches that the coating composition can further comprise a lubricant ([0182], [0205], [0229]).

Claim 47: With respect to claim 47, the modified teachings of Niederst ‘756 do not explicitly teach that applying the powder coating comprises feeding the powder coating to a transporter, and directing the powder coating composition from the transporter to at least a portion of the substrate by means of an electromagnetic field.
Handels ‘273 teaches a method of coating a metal substrate with a powder coating composition (abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (abstract, col 1 ln 22-29, col 2 ln 18-34). Handels ‘273 teaches that the coating can be applied by feeding the coating composition to a transporter and then applying the coating composition to substrate my means of an electric field between the transporter and the substrate (abstract). Handels ‘273 teaches that this allows coating a powder on a substrate at rapid rates while yielded a high quality coating (col 2 ln 9-13). Both Handels ‘273 and Niederst ‘756 teach methods of coating a metal substrate with a powder coating composition (‘756, abstract, [0026], [0225]; ‘273, abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (‘756, [0239]; ‘273, abstract, col 1 ln 22-29, col 2 ln 18-34).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the steps of feeding the coating composition to a transporter and then applying the coating composition to substrate my means of an electric field between the transporter and the substrate taught by Handels ‘273 as the steps of applying the powder coating in the method taught by the modified teachings of Niederst ‘756 because it allows coating a powder on a substrate at rapid rates while yielded a high quality coating, as taught by Handels ‘273.

Claim 48: Niederst ‘756 teaches that the polymer can be a polyether polymer (abstract).

Claim 49: Niederst ‘756 teaches that the hardened coating can comprise less than 20 ppb of extractable compounds ([0025], [0041], [0042]), and that the coating adheres to the metal substrate ([0058], [0239]) and, therefore, has an adhesion.

Claim 50: Niederst ‘756 teaches that the hardened coating has a thickness of about 50 to about 500 microns ([0241]).
With respect to claim 50, the modified teachings of Niederst ‘756 do not explicitly teach that the hardened coating has a thickness of up to 50 microns. However, the claimed hardened coating thickness range of up to 50 microns is obvious over the hardened coating thickness of about 50 to about 500 microns taught by Niederst ‘756 because they overlap. See MPEP 2144.05.

Claims 52-53: Niederst ‘756 teaches a method of making a metal packaging (abstract, [0002]) comprising:
providing a metal substrate having a hardened continuous coating on a surface thereof ([0002, [0027], [0029], [0239]), wherein:
		the metal substrate has a thickness of about 0.005 inches to about 0.025 inches (about 127 to about 635 microns) ([0214]); and
	the hardened continuous coating is formed by providing a powder coating composition (abstract, [0026], [0225]), wherein the powder coating composition comprises powder polymer particles (abstract, [0026], [0225]) comprising a polymer having a number average molecular weight of at least 2,000 ([0008], [0154]), wherein the particles have a size distribution with a median particle size (D50) of at least about 20 microns and less than about 60 microns ([0231]); and
	forming the substrate into a metal packaging container ([0002], [0214]).

With respect to claim 52, Niederst ‘756 does not explicitly teach that the particle size D50 is less than 25 microns. However, the claimed particle size D50 range of less than 25 microns is obvious over the particle size distribution D50 of at least about 20 microns and less than about 60 microns taught by Niederst ‘756 because they overlap. See MPEP 2144.05.

	With respect to claim 52, Niederst ‘756 does not explicitly teach that the powder coating composition comprises magnetic carrier particles. With respect to claim 53, Niederst ‘756 does not explicitly teach that the hardened coating does not include the magnetic carrier particles.
Handels ‘273 teaches a method of coating a metal substrate with a powder coating composition (abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (abstract, col 1 ln 22-29, col 2 ln 18-34). Handels ‘273 teaches that the coating composition can include magnetic carrier particles (col 2 ln 65-col 3 ln 3) where the magnetic carrier particles are not in the formed coating layer (col 12 ln 27-40). Handles ‘273 teaches that these magnetic carrier particles provide electrostatic charge to the coating particles (col 2 ln 65-col 3 ln 3, col 12 ln 4-24) which provides rapid coating rates while yielding high quality coating (col 2 ln 9-13, col 2 ln 29-41, col 12 ln 4-24). Both Handels ‘273 and Niederst ‘756 teach methods of coating a metal substrate with a powder coating composition (‘756, abstract, [0026], [0225]; ‘273, abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (‘756, [0239]; ‘273, abstract, col 1 ln 22-29, col 2 ln 18-34).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the magnetic carrier particles, where the magnetic carrier particles are not in the formed coating layer taught by Handels ‘273 to the powder coating composition used in the method taught by Niederst ‘756 because these magnetic carrier particles provide electrostatic charge to the coating particles which provides rapid coating rates while yielding high quality coating, as taught by Handels ‘273.

Claim 54: Niederst ‘756 teaches that the polymer can be a polyether polymer (abstract).
Claim 55: Niederst ‘756 teaches that the substrate can be formed into a riveted can end ([0211]).

Claim(s) 39 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niederst et al. ‘756 in view of Handels et al. ‘273 as applied to claims 31 and 42 above, and further in view of Hennessey (U.S. Patent Application Publication 2006/0110601, hereafter Hennessey ‘601).
The modified teachings of Niederst ‘756 teach the limitations of claims 31 and 42, as discussed above. With respect to claims 39 and 43, The modified teachings of Niederst ‘756 do not explicitly teach that the polymer particles are spray dried polymer particles.
	Hennessey ‘601 teaches a method of powder coating a metal substrate with polymer particles (abstract, title, [0021]) comprising electrostatic spraying ([0008]). Hennessey ‘601 teaches that using polymer particles formed by spray drying provides more uniform coatings ([0018]). Both Hennessey ‘601 and Niederst ‘756 teach methods of coating a metal substrate with a powder coating composition (‘756, abstract, [0026], [0225]; ‘273, abstract, col 2 ln 18-28, col 10 ln 38-43) comprising electrostatic spraying (‘756, [0239]; ‘273, abstract, col 1 ln 22-29, col 2 ln 18-34).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polymer particles formed by spray drying taught by Hennessey ‘601 as the polymer particles used in the method taught by Niederst ‘756 because these spray dried polymer particles provide more uniform coatings, as taught by Hennessey ‘601.

Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niederst et al. ‘756 in view of Handels et al. ‘273 as applied to claim 42 above, and further in view of Martinoni et al. (U.S. Patent Application Publication 2015/0291804, hereafter Martinoni ‘804).
The modified teachings of Niederst ‘756 teach the limitations of claim 42, as discussed above. With respect to claim 51, the modified teachings of Niederst ‘756 do not explicitly teach that the particle size distribution has a D90 of less than 25 microns.
	Martinoni ‘804 teaches a powder coating method (abstract) where the powder comprises polymer particles (abstract). Martinoni ‘804 teaches that the particle size distribution affects the powder’s ability to form coatings that are substantially free of pores ([0057]). Both Martinoni ‘804 and Niederst ‘756 teach powder coating method (‘756, abstract, [0026]; ‘804, abstract) where the powder comprises polymer particles (‘756, abstract, [0026]; ‘804, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the particle size distribution in the method taught by the modified teachings of Niederst ‘756 because the particle size distribution affects the powder’s ability to form coatings that are substantially free of pores, as taught by Martinoni ‘804. See MPEP 2144.05.II.
	Further, it has been held that changes in size are obvious in the absence of new or unexpected results. See MPEP 2144.04.IV.A.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,248,127 in view of Handels et al. ‘273. 
The claims of the patent contain all the limitations of claims 31-32, 35-43, and 45-55 of the current application except that the powder coating composition comprises magnetic carrier particles, and that the magnetic carrier particles are not transferred to the metal substrate.
However, these limitations are obvious in view of Handels ‘273, as discussed above.

With respect to claims 33 and 44, the claims of the patent do not explicitly teach that the magnetic carrier particles have a core comprising, iron, steel, nickel, magnetite, γ-Fe2O3, or ferrites. With respect to claim 34, the claims of the patent do not explicitly teach that the powder coating composition further comprises non-magnetic carrier particles.
However, these limitations are obvious in view of Handels ‘273, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713